                                         Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 1 of 16




                                        OUTTEN & GOLDEN LLP                             MCGUIREWOODS LLP
                                   1    Moira Heiges-Goepfert (Cal. Bar No. 326861)     Jamie D. Wells (SBN 290827)
                                   2    One California Street, 12th Floor               Two Embarcadero Center
                                        San Francisco, CA 94111                         Suite 1300
                                   3    New York, NY 10017                              San Francisco, CA 94111-3821
                                        Telephone: (212) 245-1000                       Telephone: 415.844.9944
                                   4    Facsimile: (415) 638-8810                       Facsimile: 415.844.9922
                                        mhg@outtengolden.com
                                   5
                                                                                        K. Issac deVyver (pro hac vice)
                                   6    LAWYERS FOR CIVIL RIGHTS                        Karla Johnson (pro hac vice)
                                        Sophia L. Hall (pro hac vice)                   Tower Two-Sixty
                                   7    61 Batterymarch Street, 5th Floor               260 Forbes Avenue
                                        Boston, MA 02110                                Suite 1800
                                   8    Telephone: (617) 482-1145                       Pittsburgh, PA 15222
                                        Facsimile: (617) 482-4392                       Telephone: 412.667.6000
                                   9
                                        shall@lawyersforcivilrights.org                 Facsimile: 412.667.6050
                                  10
                                        Attorneys for Plaintiffs Ruben Juarez, Calin    Attorneys for Defendants
                                  11    Constantin Segarceanu, Emiliano Galacia,        Social Finance, Inc. d/b/a SoFi and
                                        Josue Jimenez, and the Proposed Class           SoFi Lending Corp. d/b/a SoFi
                                  12    (Additional Counsel Listed on Signature Page)
Northern District of California
 United States District Court




                                  13

                                  14
                                                                    UNITED STATES DISTRICT COURT
                                  15                               NORTHERN DISTRICT OF CALIFORNIA
                                                                       SAN FRANCISCO DIVISION
                                  16
                                       RUBEN JUAREZ, CALIN CONSTANTIN                   Case No. 4:20 Civ. 03386 (HSG)
                                  17   SEGARCEANU, EMILIANO GALICIA, and
                                  18   JOSUE JIMENEZ, on behalf of themselves
                                       and all others similarly situated,               STIPULATED PROTECTIVE ORDER
                                  19
                                                     Plaintiffs,
                                  20
                                              v.
                                  21

                                  22   SOCIAL FINANCE, INC. d/b/a SOFI, and
                                       SOFI LENDING CORP. d/b/a SOFI,
                                  23
                                                     Defendants.
                                  24

                                  25

                                  26

                                  27

                                  28

                                       Case No: 4:20-cv-3386-HSG                                 STIPULATED PROTECTIVE ORDER
          Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 2 of 16




 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 7   or responses to discovery and that the protection it affords from public disclosure and use extends

 8   only to the limited information or items that are entitled to confidential treatment under the

 9   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file confidential information under seal;

11   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

12   applied when a party seeks permission from the court to file material under seal.

13   2.      DEFINITIONS

14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15   information or items under this Order.

16           2.2                                                : discoverable information (regardless of

17   how it is generated, stored or maintained) or tangible things outlined below.

18

19           (a) any information protected from disclosure by any federal law, state law, judicial or

20           administrative order, Federal Rule of Civil Procedure, or Local Rule for the District Court

21           for the Northern District of California; and

22            (b) information not in the public domain that reflects confidential or publicly sensitive

23           financial or commercial information, matters that constitute trade secrets pursuant to

24           applicable law, non-public personal information of third parties or customers, including

25           information that identifies the personal or financial information for a given person,

26           including name, address, account number, telephone number, place or position of work, or

27           other identifying information.

28
     Case No: 4:20-cv-3386-HSG                     2                STIPULATED PROTECTIVE ORDER
        Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 3 of 16




 1           2.3     Counsel (without qualifier): Counsel for Plaintiffs and counsel for Defendants (as

 2   well as their support staff).

 3           2.4     Designating Party: a Party or Non-Party that designates information or items that it

 4

 5           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

 6   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

 7   transcripts, and tangible things), that are produced or generated in disclosures or responses to

 8   discovery in this matter.

 9           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

10   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

11   consultant in this action.

12           2.7     House Counsel: attorneys who are employees of a party to this action. House

13   Counsel does not include Outside Counsel of Record or any other outside counsel.

14           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

15   entity not named as a Party to this action.

16           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

17   but are retained to represent or advise a party to this action and have appeared in this action on

18   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

19           2.10    Party: any party to this action, including all of its officers, directors, employees, and

20   Outside Counsel of Record (and their support staffs).

21           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23           2.12    Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

25   storing, or retrieving data in any form or medium) and their employees and subcontractors.

26           2.13    Protected Material: any Disclosure or Discovery Material that is designated as

27

28           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
     Case No: 4:20-cv-3386-HSG                      3                STIPULATED PROTECTIVE ORDER
          Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 4 of 16




 1   Producing Party.

 2   3.      SCOPE

 3           The protections conferred by this Stipulation and Order cover not only Protected Material (as

 4   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 5   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 6   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 7   However, the protections conferred by this Stipulation and Order do not cover the following

 8   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 9   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

10   publication not involving a violation of this Order, including becoming part of the public record

11   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

12   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

13   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

14   Protected Material at trial shall be governed by a separate agreement or order.

15   4.      DURATION

16           Even after final disposition of this litigation, the confidentiality obligations imposed by this

17   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

18   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

19   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

20   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

21   time limits for filing any motions or applications for extension of time pursuant to applicable law.

22   5.      DESIGNATING PROTECTED MATERIAL

23           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each Party or

24   Non-Party that designates information or items for protection under this Order must take care to

25   limit any such designation to specific material that qualifies under the appropriate standards.

26           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

27   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

28   encumber or retard the case development process or to impose unnecessary expenses and burdens on
     Case No: 4:20-cv-3386-HSG                      4               STIPULATED PROTECTIVE ORDER
        Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 5 of 16




 1   other parties) expose the Designating Party to sanctions.

 2   attention that information or items that it designated for protection do not qualify for protection, that

 3   Designating Party must promptly notify all other Parties that it is withdrawing the mistaken

 4   designation.

 5          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

 6   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 7   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 8   designated before the material is disclosed or produced.

 9          Designation in conformity with this Order requires:

10                (a) for information in documentary form (e.g., paper or electronic documents, but

11   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

12                                              every page of each document that contains protected

13   material.

14          A Party or Non-Party that makes original documents or materials available for inspection

15   need not designate them for protection until after the inspecting Party has indicated which material it

16   would like copied and produced. During the inspection and before the designation, all of the material

17

18   identified the documents it wants copied and produced, the Producing Party must determine which

19   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

20

21   that contains Protected Material.

22                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

23   Designating Party identify on the record, before the close of the deposition, hearing, or other

24   proceeding, all protected testimony. Otherwise, depositions or other pretrial or trial proceedings

25

26   (30) days of receipt of the hard copy transcript of the specific pages and lines in which the

27                                                                               designate a deposition or

28   other pretrial or trial proceedings
     Case No: 4:20-cv-3386-HSG                       5               STIPULATED PROTECTIVE ORDER
          Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 6 of 16




 1

 2   of the thirty (30) days.

 3                 (c) for information produced in some form other than documentary and for any other

 4   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 5

 6   portion or portions of the information or item warrant protection, the Producing Party, to the extent

 7   practicable, shall identify the protected portion(s).

 8           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 9

10   right to secure protection under this Order for such material. Upon timely correction of a

11   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

12   accordance with the provisions of this Order.

13   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

14           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

15   confidentiality at any time. Unless a prompt cha

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

17   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

18   confidentiality designation by electing not to mount a challenge promptly after the original

19   designation is disclosed.

20           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

21   by providing written notice of each designation it is challenging and describing the basis for each

22   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

23   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

24   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

25   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

26   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

27   Party must explain the basis for its belief that the confidentiality designation was not proper and

28   must give the Designating Party an opportunity to review the designated material, to reconsider the
     Case No: 4:20-cv-3386-HSG                       6               STIPULATED PROTECTIVE ORDER
          Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 7 of 16




 1   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 2   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 3   has engaged in this meet and confer process first or establishes that the Designating Party is

 4   unwilling to participate in the meet and confer process in a timely manner.

 5           6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 6   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

 7   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

 8   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

 9   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

10   competent declaration affirming that the movant has complied with the meet and confer

11   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

12   motion including the required declaration within 21 days (or 14 days, if applicable) shall

13   automatically waive the confidentiality designation for each challenged designation. In addition, the

14   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

15   good cause for doing so, including a challenge to the designation of a deposition transcript or any

16   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

17   competent declaration affirming that the movant has complied with the meet and confer

18   requirements imposed by the preceding paragraph.

19           The burden of persuasion in any such challenge proceeding shall be on the Designating

20   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

21   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

22   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

23   retain confidentiality as described above, all parties shall continue to afford the material in question

24

25   rules on the challenge.

26   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

27           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

28   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
     Case No: 4:20-cv-3386-HSG                      7               STIPULATED PROTECTIVE ORDER
        Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 8 of 16




 1   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 2   the categories of persons and under the conditions described in this Order. When the litigation has

 3   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 4   DISPOSITION).

 5           Protected Material must be stored and maintained by a Receiving Party at a location and in a

 6   secure manner that ensures that access is limited to the persons authorized under this Order.

 7           7.2                                                                 . Unless otherwise ordered by

 8   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 9

10

11   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

12   this litigation;

13                 (b) the officers, directors, and employees (including House Counsel) of the Receiving

14   Party to whom disclosure is reasonably necessary for this litigation;

15                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16

17

18                 (d) the court and its personnel;

19                 (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

20   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

21

22                 (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23

24   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

26   bound by the court reporter and may not be disclosed to anyone except as permitted under this

27   Stipulated Protective Order.

28                 (g) the author or recipient of a document containing the information or a custodian or
     Case No: 4:20-cv-3386-HSG                        8               STIPULATED PROTECTIVE ORDER
          Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 9 of 16




 1   other person who otherwise possessed or knew the information.

 2   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 3           LITIGATION

 4           If a Party is served with a subpoena or a court order issued in other litigation that compels

 5

 6   must:

 7              (a) promptly notify in writing the Designating Party. Such notification shall include a

 8   copy of the subpoena or court order;

 9              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

10   other litigation that some or all of the material covered by the subpoena or order is subject to this

11   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

12              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

13   Designating Party whose Protected Material may be affected.

14           If the Designating Party timely seeks a protective order, the Party served with the subpoena

15

16   before a determination by the court from which the subpoena or order issued, unless the Party has

17                                                     e Designating Party shall bear the burden and

18   expense of seeking protection in that court of its confidential material   and nothing in these

19   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

20   disobey a lawful directive from another court.

21   9.      A NON-                         TED MATERIAL SOUGHT TO BE PRODUCED IN THIS

22           LITIGATION

23              (a) The terms of this Order are applicable to information produced by a Non-Party in this

24                                                                      produced by Non-Parties in

25   connection with this litigation is protected by the remedies and relief provided by this Order.

26   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

27   protections.

28              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
     Case No: 4:20-cv-3386-HSG                     9                STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 10 of 16




 1

 2   Non-Party not to produce the Non-                                                       hall:

 3                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

 4   all of the information requested is subject to a confidentiality agreement with a Non-Party;

 5                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

 6   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 7   information requested; and

 8                  (3) make the information requested available for inspection by the Non-Party.

 9               (c) If the Non-Party fails to object or seek a protective order from this court within 14

10   days of receiving the notice and accompanying information, the Receiving Party may produce the

11   Non-                                       ponsive to the discovery request. If the Non-Party timely

12   seeks a protective order, the Receiving Party shall not produce any information in its possession or

13   control that is subject to the confidentiality agreement with the Non-Party before a determination by

14   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

15   seeking protection in this court of its Protected Material.

16   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

18   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

19   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

20   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

21   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

22   Order, and (d) request such person or persons to execute

23

24   11.    UNINTENTIONAL PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25          MATERIAL

26          a.      The production of documents (including both paper documents and electronically

27   stored information) subject to protection by the attorney-client, the Bank Examination privilege

28   and/or protected by the work-product, joint defense or other similar doctrine, or by another legal
     Case No: 4:20-cv-3386-HSG                      10               STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 11 of 16




 1   privilege protecting information from discovery, shall not constitute a waiver of any privilege or

 2   other protection, provided that the Producing Party notifies the Receiving Party, in writing, of the

 3   production after its discovery of the same.

 4          b.      If the Producing Party notifies the Receiving Party after discovery that privileged

 5

 6   Materials and all copies of those materials shall be returned to the Producing Party or destroyed or

 7   deleted, on request of the Producing Party. If the Receiving Party has any notes or other work

 8   product reflecting the contents of the Identified Materials, the Receiving Party will not review or

 9   use those materials unless a court later designates the Identified Materials as not privileged or

10   protected.

11          c.      The Identified Materials shall be deleted from any systems used to house the

12   documents, including document review databases, e-rooms and any other location that stores the

13   documents. The Receiving Party may make no use of the Identified Materials during any aspect

14   of this matter or any other matter, including in depositions or at trial, unless the documents are

15   later designated by a court as not privileged or protected. A Receiving Party need not delete

16   metadata load file entries or portions of production deliverables v.4for Identified Items contained

17   within production deliverables. If the Producing Party wishes those entries to be deleted, it must

18   produce replacement load files.

19          d.      The contents of the Identified Materials shall not be disclosed to anyone who was

20   not already aware of the contents of them before the notice was made.

21          e.      If any Receiving Party is in receipt of a document from a Producing Party which

22   the Receiving Party has reason to believe is privileged, the Receiving Party shall in good faith take

23   reasonable steps to promptly notify the Producing Party of the production of that document so that

24   the Producing Party may make a determination of whether it wishes to have the documents

25   returned or destroyed pursuant to this Stipulated Protective Order.

26          f.      The party returning the Identified Materials may move the Court for an order

27   compelling production of some or all of the material returned or destroyed, but the basis for such a

28   motion may not be the fact or circumstances of the production.
     Case No: 4:20-cv-3386-HSG                     11               STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 12 of 16




 1          g.      This Order is an Order entered under Rule 502(d) of the Federal Rules of Evidence

 2   and thus the disclosure of Identified Materials is not a waiver of the privilege in any other federal

 3   or state proceeding.

 4          h.      This stipulated agreement set forth in Paragraph 11 and its subparts does not

 5   constitute a concession by any party that any documents are subject to protection by the attorney-

 6   client privilege, the work product doctrine or any other potentially applicable privilege or doctrine.

 7   This agreement also is

 8   privilege claims that may be asserted with respect to any of the documents produced except to the

 9   extent stated in the agreement.

10   12.    MISCELLANEOUS

11          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

12   its modification by the court in the future. Further, this Order shall not preclude a Party from

13   seeking and obtaining from the Court additional protection with respect to the issues addressed in the

14   Order. The Parties agree that this Order is without prejudice to any position either Party may take in

15   any other cases.

16          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

17   no Party waives any right it otherwise would have to object to disclosing or producing any

18   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

19   Party waives any right to object on any ground to use in evidence of any of the material covered by

20   this Protective Order.

21          12.3    Filing Protected Material. Without written permission from the Designating Party or a

22   court order secured after appropriate notice to all interested persons, a Party may not file in the

23   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

24   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

25   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

26   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

27   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

28   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant
     Case No: 4:20-cv-3386-HSG                      12               STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 13 of 16




 1   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

 2   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

 3   13.    FINAL DISPOSITION

 4          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 5   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 6

 7   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 8   the Protected Material is returned or destroyed, the Receiving Party must submit a written

 9   certification to the Producing Party (but excluding any Non-Party) (and, if not the same person or

10   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category, where

11   appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

12   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

13   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

14   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

16   work product, and consultant and expert work product, even if such materials contain Protected

17   Material. Any such archival copies that contain or constitute Protected Material remain subject to

18   this Protective Order as set forth in Section 4 (DURATION).

19   14.    SHIPPING PROTECTED MATERIAL

20          When any Receiving Party ships any Discovery Material to others designated in this Order

21   as authorized to receive Discovery Material, the Receiving Party will encrypt any electronic data

22   (if the Discovery Material is in that format) and supply the password in separate correspondence to

23   the recipient. If the Discovery Material is in hard copy/paper form, the Receiving Party will ship

24   the Discovery Material using secure packaging tape via Federal Express or UPS and retain a

25   tracking number for the materials. If the Receiving party learns at any time that Discovery

26   Material may have been retrieved or viewed by unauthorized parties during shipment, it will

27   immediately notify the Producing Party and take all reasonable measures to retrieve the

28   improperly disclosed Discovery Material.
     Case No: 4:20-cv-3386-HSG                     13               STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 14 of 16




 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3    OUTTEN & GOLDEN LLP                             MCGUIREWOODS LLP
 4
      Dated: June 8, 2021                             Dated: June 8, 2021
 5    By:    /s/ Ossai Miazad                         By: /s/ K. Issac deVyver
      Ossai Miazad (pro hac vice)                     K. Issac deVyver (pro hac vice)
 6    685 Third Avenue, 25th Floor                    Karla Johnson (pro hac vice)
      New York, NY 10017                              Tower Two-Sixty
 7
      Telephone:     (212) 245-1000                   260 Forbes Avenue
 8    Facsimile: (646) 509-2060                       Suite 1800
      om@outtengolden.com                             Pittsburgh, PA 15222
 9                                                    Telephone: 412.667.6000
      Moira Heiges-Goepfert (Cal. Bar No. 326861)     Facsimile: 412.667.6050
10    OUTTEN & GOLDEN LLP
      One California Street, 12th Floor               Jamie D. Wells (SBN 290827)
11
      San Francisco, CA 94111                         Two Embarcadero Center
12    New York, NY 10017                              Suite 1300
      Telephone: (212) 245-1000                       San Francisco, CA 94111-3821
13    Facsimile:    (415) 638-8810                    Telephone: 415.844.9944
      mhg@outtengolden.com                            Facsimile: 415.844.9922
14
      Mikael Rojas (Cal. Bar No. 309626)              Attorneys for Defendants
15
      OUTTEN & GOLDEN LLP                             Social Finance, Inc. d/b/a SoFi and
16    601 Massachusetts Avenue NW, Suite 200W         SoFi Lending Corp. d/b/a SoFi
      Washington, D.C. 20001
17    Telephone: (202) 847-4400
      Facsimile (646) 509-2008
18    mrojas@outtengolden.com
19
      Sophia L. Hall (pro hac vice)
20    LAWYERS FOR CIVIL RIGHTS
      61 Batterymarch Street, 5th Floor
21    Boston, MA 02110
      Telephone: (617) 482-1145
22    Facsimile: (617) 482-4392
23    shall@lawyersforcivilrights.org

24
      Attorneys for Plaintiffs Ruben Juarez, Calin
25    Constantin Segarceanu, and the Proposed
      Class
26

27

28
     Case No: 4:20-cv-3386-HSG                   14          STIPULATED PROTECTIVE ORDER
      Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 15 of 16




 1

 2
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4
                   6/9/2021
     DATED: ________________________   _____________________________________
 5                                          Hon. Haywood S. Gilliam, Jr.
                                            United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No: 4:20-cv-3386-HSG           15          STIPULATED PROTECTIVE ORDER
       Case 4:20-cv-03386-HSG Document 72 Filed 06/09/21 Page 16 of 16




                                                   EXHIBIT A
 1
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
     I, _____________________________ [print or type full name], of _________________ [print or
 3
     type full address], declare under penalty of perjury that I have read in its entirety and understand the
 4
     Stipulated Protective Order that was issued by the United States District Court for the Northern
 5
     District of California on [date] in the case Juarez v. SoFi, Case No. 4:20-cv-3386-HSG. I agree to
 6
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 7
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 8
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
 9
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
10
     compliance with the provisions of this Order.
11
     I further agree to submit to the jurisdiction of the United States District Court for the Northern
12
     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
13
     if such enforcement proceedings occur after termination of this action.
14
     I hereby appoint __________________________ [print or type full name] of
15
     _______________________________________ [print or type full address and telephone number] as
16
     my California agent for service of process in connection with this action or any proceedings related
17
     to enforcement of this Stipulated Protective Order.
18

19
     Date: ______________________________________
20
     City and State where sworn and signed: _________________________________
21

22
     Printed name: _______________________________
23

24
     Signature: __________________________________
25

26

27

28
     Case No: 4:20-cv-3386-HSG                      16               STIPULATED PROTECTIVE ORDER
